         Case 1:19-cv-09325-MKV Document 18 Filed 04/21/20 Page 1 of 1
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 4/21/2020

 ANTHONY CAUSI,

                            Plaintiff,                          1:19-cv-09325 (MKV)
                     -against-
                                                                     ORDER OF
 FANSIDED, INC.,                                                     DISMISSAL

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff, dated April 21, 2020, informing the

Court that the parties have reached a settlement in principle. [ECF #17] Accordingly, IT IS

HEREBY ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 21, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).


SO ORDERED.

                                                      _________________________________
Date: April 21, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
